Title: From George Washington to Jeremiah Wadsworth, 8 June 1778
From: Washington, George
To: Wadsworth, Jeremiah


                    
                        Sir
                        Head Quarters [Valley Forge] 8th June 1778
                    
                    As the Stores at the head of Elke will by the removal of the Troops under Genl Smallwoods Command have no other protection than such as may be afforded by the Militia in that neighborhood—you are  to have all the magazines of your Department transported without loss of time to the most convenient place for the purposes of the Army. I am &c.
                